Title: To Thomas Jefferson from Robert Coane, 27 May 1801
From: Coane, Robert
To: Jefferson, Thomas


               
                  Honorable Sir
                  Phil 27th: May 1801
               
               Being informd that you want a man as Steward and Buttler and as I have lived in the stations for those twelve years Much to the Satisfaction of my Employers and can produce undeniable Recommendations hoping it may meet With your Honours approbation
               I Remain your Honours Most obedient humble Sevt.
               
                  
                     Robt. Coane
                  
               
            